IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-78,370-02


EX PARTE ALEXIS RENE OBREAGON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1130245 IN THE 178TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
kidnapping and sentenced to sixty years' imprisonment.  The Fourteenth Court of Appeals affirmed
his conviction. Obreagon v. State,  No. 14-08-01058-CR (Tex. App.-Houston [14th] January 7,
2010).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed. 
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit and the mail
logs from the Texas Department of Criminal Justice, the trial court has entered findings of fact and
conclusions of law recommending that Applicant be granted an out-of-time petition for discretionary
review.  The trial court recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex.
Crim. App. 1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-08-01058-CR that affirmed his conviction in Cause No. 1130245 from the 178th District Court of Harris
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.

Delivered: June 5, 2013
Do not publish